DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, and 5-12 are pending.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
The applicants have amended both independent claims 1 and 12 by including adding that robotic operator is “movable” and further the inclusion that the too magazine is disposed on the robotic operator.  The tool magazine being a feature that was in dependent claim 2, and with the incorporation of features dependent claim 3 (claims 3 and 4 now canceled by applicants).  
	The applicant’s arguments are based upon these changes, and further wherein the argument is that the robotic arm with the interchangeable tools are not taught in the EP reference in view of Silvers in that the Silvers reference is not in the textile industry and that the features do not teach of the movable robotic arms.  Here, the additional added features to the claims are noted and the Sibbald (US 3802318) reference teaches the use of such movable robot arms, particularly used for a variety of machines including textile machinery.  Thereby, the use of robot arms in the textile industry is noted in Sibbald and can be applicable to different industries, and thus the robot arm teaching of Silvers would be relevant to one skilled in the art in utilizing known robotic 
The additional arguments regarding the positioning of the tool magazine is noted but unpersuasive, as it is noted the manner of the particulars of how the tool magazine are disposed to the robotic operator is not specifically claimed and thereby it can include the base of the operator or other features in relation to the robotic operator structure, particularly in light of the location of the slide for the robot arm taught in the Sibbald reference for positioning as the slide can be recognized as the space that can accommodate both the base of the robot arm and the magazine rack of Silvers.
After reconsideration of the claimed invention and arguments, the arguments are unpersuasive as set forth above.  The rejection of the claims in response to the latest amendment are presented below.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 12, “means of a cooling installation”; “means of a treatment installation”; “means of a take-up winding installation”; and “means of interchangeable tools” have invoked means plus function, see the following:
Means of a cooling installation is taught as element 2, see page 6 that includes cooling duct 2.1 and blower chamber 2.2.

Means of take-up winding installation as taught as element 4 on page 7, see the features including the winding spindles 4.1 and winding turret 4.2.
Means of interchangeable tools as taught in tool magazine 7, see page 8 of the specification, see features of holding installation 7.7, tools 7.1, 7.2, 7.3, and coupling adapter 7.4.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Robotic operator; cooling installation; treatment installation; and take-up winding installation in claim 1;
Suction Injector installation in claim 5;
Gripping installation in claim 6;
Measuring installation in claim 7;
Robotic operator in claim 12.
Robotic operator is taught as element 5 including robotic arm 5.1, see page 7 of specification.

Treatment installation is taught as element 3, see pages 6 and 7, see spin-finish device 3.2, drawing off device 3.3, drafting device 3.4, and crimping device 3.5, and entangling device 3.6.
Take-up winding installation as taught as element 4 on page 7, see the features including the winding spindles 4.1 and winding turret 4.2.
Gripping installation is taught as element 7.3 on page 8, and Fig. 6.
Suction injector installation is taught as element 7.1 on page 8, and Fig. 6.
Measuring installation is taught as element 7.5 on page 11, and Fig. 6.
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1300496 (see also attached google translated document) in view of Silvers (US 4604787) and Sibbald (US 3802318).
In regards to claim 1, the EP reference teaches of a melt-spinning device (see melt spinning apparatus 3) for producing synthetic threads, having at least one spinning nozzle installation (see spinneret device 1), having at least one cooling installation (cooling device 31), having at least one treatment installation (see texturing nozzle 39, see also treatment devices 9, 11, 14), having at least one take-up winding installation (winding device 17), and having at least one robotic operator for carrying out at least one operator activity, wherein the robotic operator has at least one movable robotic arm (see robot 22) 

The EP reference does not teach of the movable robotic arm “for selectively carrying out a plurality of operator activities during commissioning and/or during a maintenance interval and/or during the production of thread is selectively couplable to one of a plurality of interchangeable tools”.  

	In regards to movable robot arms, Sibbald teaches of the use of robot arms, see Col. 1, lines 21-37, particularly with the work carrying table mounted on the slides, here, 

In regards of the robot arms with interchangeable tools, Silvers that teaches of a tool changer for use with the manipulator arm (10) of a robot, the tool changer provides changes for the end effector of the arm, tool of any type, sensor, transducer, or the like, see abstract.  The automatic tool change system provides flexibility for different tools (see end effectors 20) and action for the manipulator, see Col. 2, lines 22-45, the manipulator arm can be under direct manual control, remote manual control, manual control through processing systems, and automatic control, an includes robots, see Col. 1, lines 65 to Col. 2, line 2.  Silvers also teaches of camera for remote viewing, image recording, Col. 1, lines 26-28.  The automatic changer for the tool is provided such operations can be performed without the need for manual attachment or detachment or the for the use of any other powered or mechanical means or transmission of signals for the attachment or detachment of different end effectors, see Col. 1, lines 51-57.
Here, it is known in the manufacturing arts utilizing robotic arms to further have the capability to change the end tools that are coupled to the end effector of the robotic 

In regards to the tool magazine is disposed on the robotic operator, this claim feature regarding the tool magazine disposed on the robotic operator is to make integral the features, particularly of the magazine taught in Silvers being disposed with the robotic operator, in this case located and disposed with the robotic arm.  See Silvers teaching of the magazine (rack 25) that is located were the robotic operator is located to interact, see Fig. 1.  Particularly in light with the moving of the robotic arm as taught by the EP reference in view of Sibbald, particularly with the teaching in Sibbald of the movement of the robot arm for positioning for operation as it can include the base of the operator or other features in relation to the robotic operator structure.  
Having the robot arm based upon a slide taught in the Sibbald reference, the slide can be recognized as the work/floor space that can accommodate both the base of the robot arm and the magazine rack of Silvers, and this can be seen as making the elements integral as it would further allow for ease in replacement of the tools without 
It would have been obvious for one of ordinary skill in the art to modify the robotic operator of the EP reference in view of Sibbald and Silvers in combining the magazine with the robotic operator/arm as this would be to make integral of the elements.  The magazine of Silvers already needed to be within operability reach of the robotic arm in order to allow for the interchange of the tools of the robotic arm.

In regards to claim 2, wherein Silvers teaches of the tools are kept ready in a tool magazine (see rack 25), wherein the robotic arm (manipulator 10) for retrieving and for dispensing the tools interacts with the tool magazine (see Col. 4, lines 29-41, see Fig. 1).  

In regards to claim 6 (dependent upon claim 1), wherein one of the tools is a gripping installation by way of which one or a plurality of packages and/or one or a plurality of package tubes is/are guidable.  Here, Silvers teaches of grippers for handling objects of different size and weight, see Col. 2, lines 59-68

In regards to claim 9, wherein the EP reference teaches of the robotic operator (robot 22) is configured so as to autonomously travel on a suspended track (carrier 28) which extends along a plurality of treatment installations and take-up winding installations (see Figs. 1-3).  The robot operating along the track would also be capable of autonomously travelling along in order to operate and interact with the installations.

In regards to claim 12, the EP reference in view of Silvers teaches the claimed method of operating a melt-spinning device for producing one or a plurality of synthetic threads, as taught in claim 1 above, the claimed features of the method being the same as the taught above, and further, see teaching by Silvers concerning the interchangeable tools that can be selectively carried by the robotic operator in order to carry out a plurality of operator activities during operation.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the EP reference in view of Sibbald and Silvers as applied to claim 1 above, and further in view of Lennemann (US 2009/0049669) and Mori (US 2018/0065208).
In regards to claim 5, wherein one of the tools is a suction injector installation by way of which one or a plurality of threads is/are guidable to a waste container.  
The EP reference and Silvers do not specifically teach of one of the tools being a suction injection installation, along with a waste container.
	However as seen in Lennemann, regarding the use of a suctioning device 49 that operates to continuously feed to a refuse bin, see [0022] and [0049].  In this regards, it is known in the process of melt-spinning of applying the suction to the threads.  Further, it is known in the art as seen in Mori of a suction nozzle 81 that is mounted on a robot arm 31 in removal of scrap, see [0082], [0083], and [0114].  As it is known in Lennemann in the application of the suction in the process, one skilled in the art would recognize that the suction tool as seen in Mori can be applied as a tool upon the robot arm as an additional operation that is capable of drawing off waste from the threads.  In .

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the EP reference in view of Sibbald and Silvers as applied to claim 1 above, and further in view of Kesil (US 2016/0346923).
In regards to claim 7, wherein one of the tools is a measuring installation by way of which one or a plurality of product parameters is/are measurable; and 
In regards to claim 8, wherein one of the tools is a camera installation by way of which one or a plurality of thread runs in the installations is/are monitorable.  
The EP reference in view of Sibbald and Silvers fail to teach of the tools being a measuring installation or camera installation.
In this regards, Kesil teaches of a robot arm having attachment of interchangeable working tools as end effectors and includes grippers (which would encompass the claimed gripping installation of claim 6), vacuum handlers (which would encompass the claimed suction injector installation of claim 5), and measurement tools, see [0012], thereby, Kesil teaches of measurement tools that would encompass the measuring installation.  Further, the teaching includes of changeable sensor can also be a vision camera, displacement sensor, or a proximity sensor, see [0056], thereby, Kesil here would also teach of measuring installation and camera installation.
.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the EP reference in view of Sibbald and Silvers as applied to claim 1 above, and further in view of Maggiore (US 2017/0335271).
In regards to claim 10, wherein the robotic operator for carrying out the operator activities has a robot control apparatus, Attorney's Docket No.: -5-and in that the robot control apparatus is connected to a machine control installation.  
The EP reference does not specifically teach of a separate control apparatus for the robot that would be connected to the machine control installation.  
However, as seen in Maggiore [0160], the robotic arm assembly 854 having a robot control apparatus (see automated control assembly 880) and that receives control signals from the input controller 894 would be the equivalent the claimed machine control installation that would send control signals to the robot control device.  It would applicable for applying a separate control apparatus for the robotic operator in operating the robot arm assembly, particularly when the robotic operator is at a separate location 
It would have been obvious to one of ordinary skill in the art to modify the robotic operator of the EP reference in view of Sibbald and Silvers with a robot control apparatus for the robot robotic operator as taught by Maggiore as it allows for operation of the robotic operator from a different location while still being connected to the main controller.

In regards to claim 11 (dependent upon claim 10), wherein the robot control apparatus and the machine control installation are linked to one another by way of a wireless connection.  
Furthermore, Maggiore teaches in [0160] to [0162] of the wireless connection between the robotic arm assembly 854 via wireless controller 894 via wirelesss communication device 890 and robot control apparatus (see automated control assembly 880) and the wireless data 902 from the input controller 894 would be the equivalent the claimed machine control installation that would send control signals to the robot control device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Foster (US 5657710) teaches of a robot 16 with robot arm 36 used for positioning of garments, see Col. 5, lines 36-52.  Teaching of robot arms in the textile/garment industry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744